
	
		II
		111th CONGRESS
		1st Session
		S. 1559
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2009
			Mr. Kerry (for himself
			 and Mr. Lugar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To consolidate democracy and security in the Western
		  Balkans by supporting the Governments and people of Bosnia and Herzegovina and
		  Montenegro in reaching their goal of eventual NATO membership, and to welcome
		  further NATO partnership with the Republic of Serbia, and for other purposes.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the NATO-Western Balkans Support Act
			 of 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)The commitment of
			 the North Atlantic Treaty Organization (NATO) to mutual defense and the
			 territorial integrity of its members has advanced the democratic transformation
			 of Central and Eastern Europe and significantly enhanced the security of
			 Europe. Nowhere in Europe has the search for sustainable peace been more
			 challenging than in the Western Balkans. NATO has the ability to encourage the
			 countries of the Western Balkans to embrace collective security, consolidate
			 their democratic gains, and extend their commitment to integration in
			 Euro-Atlantic institutions.
			(2)NATO membership
			 offers the ultimate protection against perceived external threats and has
			 demonstrated its role in lowering regional tensions. Croatia’s successful
			 accession to NATO has encouraged other states of the Western Balkans to
			 consider the possibility of their own membership more seriously. Bosnia and
			 Herzegovina and Montenegro are already seriously engaged in the process of
			 meeting NATO membership criteria as active members of the Partnership for Peace
			 and Intensified Dialogue with NATO.
			(3)In Western Balkan
			 states like Bosnia and Herzegovina and Montenegro, the process of NATO
			 accession can provide focus for ongoing efforts to improve the functionality
			 and efficiency of the armed forces and the state more broadly. In Bosnia and
			 Herzegovina, many reforms necessary to improve the functionality of the state,
			 such as resolution of the defense-related property issue, are also necessary
			 for NATO membership.
			(4)The success of
			 Serbia is central to the success of the Western Balkans. The United States
			 Government welcomes the decision of the democratically elected Government of
			 Serbia to join the Partnership for Peace Program in 2006 and encourages as
			 strong a relationship as is possible between NATO and the Government and people
			 of Serbia. As Vice President Joseph Biden said in Belgrade on May 20, 2009,
			 The United States strongly supports Serbian membership in the European
			 Union and expanding security cooperation between Serbia, the United States, and
			 our allies. We will use our influence, our energy, and our resources to promote
			 Serbia's Euro-Atlantic aspirations..
			(5)In the NATO
			 Participation Act of 1994 (title II of Public Law 103–447; 22 U.S.C. 1928
			 note), Congress declared that full and active participants in the
			 Partnership for Peace in a position to further the principles of the North
			 Atlantic Treaty and to contribute to the security of the North Atlantic area
			 should be invited to become full NATO members in accordance with Article 10 of
			 such Treaty at an early date.
			(6)Under the NATO
			 Enlargement Facilitation Act of 1996 (as enacted into law by section 101(c) of
			 title I of division A of Public Law 104–208; 22 U.S.C. 1928 note), Congress
			 called for the prompt admission of Poland, Hungary, the Czech Republic, and
			 Slovenia to NATO, and declared that in order to promote economic
			 stability and security in Slovakia, Estonia, Latvia, Lithuania, Romania,
			 Bulgaria, Albania, Moldova, and Ukraine . . . the process of enlarging NATO to
			 include emerging democracies in Central and Eastern Europe should not be
			 limited to consideration of admitting Poland, Hungary, the Czech Republic, and
			 Slovenia as full members of the NATO Alliance.
			(7)In the European
			 Security Act of 1998 (title XXVII of division G of Public Law 105–277; 22
			 U.S.C. 1928 note), Congress declared that Poland, Hungary, and the Czech
			 Republic should not be the last emerging democracies in Central and Eastern
			 Europe invited to join NATO.
			(8)In the Gerald B.
			 H. Solomon Freedom Consolidation Act of 2002 (Public Law 107–187; 22 U.S.C.
			 1928 note), Congress endorsed . . . the vision of further enlargement of
			 the NATO Alliance articulated by President George W. Bush on June 15, 2001, and
			 by former President William J. Clinton on October 22, 1996..
			(9)At the Madrid
			 Summit of the North Atlantic Treaty Organization in July 1997, Poland, Hungary,
			 and the Czech Republic were invited to join NATO, and the North Atlantic Treaty
			 Organization heads of state and government issued a declaration stating,
			 The alliance expects to extend further invitations in coming years to
			 nations willing and able to assume the responsibilities and obligations of
			 membership . . . No European democratic country whose admission would fulfill
			 the objectives of the [North Atlantic] Treaty will be excluded from
			 consideration.
			(10)At the
			 Washington, DC, Summit of the North Atlantic Treaty Organization in April 1999,
			 the North Atlantic Treaty Organization heads of state and government issued a
			 communique declaring, We pledge that NATO will continue to welcome new
			 members in a position to further the principles of the [North Atlantic] Treaty
			 and contribute to peace and security in the Euro-Atlantic area . . . The three
			 new members will not be the last . . . No European democratic country whose
			 admission would fulfill the objectives of the Treaty will be excluded from
			 consideration, regardless of its geographic location.
			(11)On June 15,
			 2001, in a speech in Warsaw, Poland, President George W. Bush stated,
			 All of Europe's new democracies, from the Baltic to the Black Sea and
			 all that lie between, should have the same chance for security and freedom—and
			 the same chance to join the institutions of Europe—as Europe's old democracies
			 have . . . I believe in NATO membership for all of Europe's democracies that
			 seek it and are ready to share the responsibilities that NATO brings
			 ….
			(12)On October 22,
			 1996, in a speech in Detroit, Michigan, former President William J. Clinton
			 stated, NATO's doors will not close behind its first new members … NATO
			 should remain open to all of Europe's emerging democracies who are ready to
			 shoulder the responsibilities of membership . . . No nation will be
			 automatically excluded . . . No country outside NATO will have a veto . . . A
			 gray zone of insecurity must not reemerge in Europe..
			(13)At the Prague
			 Summit of the North Atlantic Treaty Organization in November 2002, Bulgaria,
			 Estonia, Latvia, Lithuania, Romania, Slovakia, and Slovenia were invited to
			 join NATO in the second round of enlargement of the North Atlantic Treaty
			 Organization since the end of the Cold War, and the North Atlantic Treaty
			 Organization heads of state and government issued a declaration stating,
			 NATO's door will remain open to European democracies willing and able to
			 assume the responsibilities and obligations of membership, in accordance with
			 Article 10 of the Washington Treaty..
			(14)At the Istanbul
			 Summit of the North Atlantic Treaty Organization in June 2004, the North
			 Atlantic Treaty Organization heads of state and government issued a communique
			 reaffirming that NATO's door remains open to new members, declaring, We
			 celebrate the success of NATO's Open Door Policy, and reaffirm today that our
			 seven new members will not be the last. The door to membership remains
			 open..
			(15)At the Riga
			 Summit of the NATO Alliance November 2006, NATO heads of state and government
			 affirmed in their declaration that Bosnia and Herzegovina, Montenegro
			 and Serbia can offer valuable contributions to regional stability and
			 security and that NATO should encourage further positive
			 developments in the region on its path towards Euro-Atlantic
			 integration. It was at Riga that Bosnia and Herzegovina, Montenegro,
			 and Serbia were offered membership in the Partnership for Peace and
			 Euro-Atlantic Partnership Council.
			(16)At the Bucharest
			 Summit of the NATO Alliance in April 2008, the NATO heads of state and
			 government issued a declaration stating that in the Balkans,
			 Euro-Atlantic integration, based on democratic values and regional
			 cooperation, remains necessary for lasting peace and stability. The
			 Declaration also noted that we have decided to invite Bosnia and
			 Herzegovina and Montenegro to begin an Intensified Dialogue on the full range
			 of political, military, financial, and security issues relating to their
			 aspirations to membership.
			(17)At the
			 Strasbourg/Kehl NATO Summit, the heads of state and government participating in
			 the meeting of the North Atlantic Council on April 4, 2009, reiterated that
			 [i]n accordance with Article 10 of the Washington Treaty, NATO’s door
			 will remain open to all European democracies which share the values of our
			 Alliance, which are willing and able to assume the responsibilities and
			 obligations of membership, and whose inclusion can contribute to common
			 security and stability.
			(18)The Summit
			 Declaration also acknowledged the progress of the Government of Bosnia and
			 Herzegovina on cooperation with NATO, including through implementation
			 of its current IPAP, and the country’s expressed intention to apply for MAP at
			 an appropriate time. The declaration also urged Bosnia and
			 Herzegovina’s political leaders to take further genuine steps to strengthen
			 state-level institutions and reinvigorate the reform process to advance the
			 country’s Euro-Atlantic aspirations..
			(19)With respect to
			 Montenegro, the NATO heads of state and government declared at the 2009
			 Strasbourg/Kehl NATO Summit, We welcome Montenegro's successful and
			 active implementation of its current Individual Partnership Action Plan (IPAP)
			 with NATO. We are encouraged by the reforms it has made in a number of areas
			 that are essential to its Euro-Atlantic integration and also by its
			 contributions to cooperation and security in the region. We are looking forward
			 to Montenegro's further determined efforts in this regard. The Council in
			 permanent session is keeping Montenegro's progress under active review and will
			 respond early to its request to participate in the Membership Action Plan
			 (MAP), on its own merits..
			(20)Bosnia and
			 Herzegovina and Montenegro deserve recognition for their cooperation with the
			 International Criminal Tribunal for the former Yugoslavia (ICTY). Although
			 Serbia has not yet completely fulfilled its ICTY obligations, the continued
			 support of the Government of Serbia for the process until its conclusion is the
			 best way to ensure the peace and to prepare the way to full participation of
			 Serbia in European institutions.
			3.Declarations of
			 policyCongress—
			(1)supports the
			 commitment to further enlargement of the North Atlantic Treaty Organization to
			 include Bosnia and Herzegovina and Montenegro, as European democracies, that
			 are able and willing to meet the responsibilities of membership, as expressed
			 by NATO in its Madrid Summit Declaration of 1997, its Washington, DC, Summit
			 Communique of 1999, its Prague Summit Declaration of 2002, its Istanbul Summit
			 Communique of 2004, its Riga Summit Declaration of 2006, its Bucharest Summit
			 Declaration of 2008, and its Strasbourg/Kehl Declaration of 2009;
			(2)encourages United
			 States allies in the North Atlantic Treaty Organization to utilize the
			 opportunity of the ongoing Strategic Concept review to reinvigorate and
			 transform NATO's approach to its commitment to the peace, stability, and
			 democratic success of the Western Balkans;
			(3)endorses
			 cooperation with representatives of the Government of Bosnia and Herzegovina to
			 determine a realistic timetable and plan, constructed in conjunction with other
			 NATO allies, for Bosnia and Herzegovina to meet the criteria for NATO
			 membership, with the goal of improving the functionality of the Government of
			 Bosnia and Herzegovina through the achievement of the commonly accepted
			 political, military, economic, and social standards;
			(4)declares that
			 United States support for Bosnia and Herzegovina’s membership should be
			 contingent upon thorough achievement of these exacting requirements, and that
			 NATO membership criteria must not be compromised;
			(5)calls for the
			 timely admission of Bosnia and Herzegovina and Montenegro contingent upon their
			 continued implementation of democratic, defense, and economic reform, and their
			 willingness and ability to meet the responsibilities of membership in the North
			 Atlantic Treaty Organization and a clear expression of national intent to do
			 so; and
			(6)reaffirms the
			 need for engagement with the democratically elected government of Serbia and
			 amelioration of past bilateral tensions with greater interaction between the
			 people of the United States and Serbia, including support by the United States
			 Government for the process of including Serbia in trans-Atlantic institutions
			 as the Government of Serbia fulfills the necessary criteria.
			4.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the existing position of political advisor
			 within the NATO Mission in Sarajevo should be filled by an ambassadorial-level
			 United States diplomat as senior civilian representative to the
			 NATO Mission in Sarajevo;
			(2)this senior civilian representative should
			 have primary responsibility for defense and security sector reform and
			 NATO/Partnership for Peace integration;
			(3)the position requires coordination with
			 international organizations and national authorities in Bosnia and
			 Herzegovina;
			(4)it is important that this effort have
			 civilian leadership and the senior civilian representative should work in
			 conjunction with the senior military representative and lead the
			 political-military staff;
			(5)the substantial credibility in Bosnia and
			 Herzegovina enjoyed by the United States should be harnessed to facilitate the
			 fulfillment by the Government of Bosnia and Herzogovina of NATO membership
			 criteria; and
			(6)the Secretary of
			 State should provide a regular briefing, not less than annually, to the
			 Committee on Foreign Relations of the Senate on the progress of the efforts
			 required under this Act.
			5.Designation of
			 bosnia and herzegovina and montenegro as eligible to receive assistance under
			 the nato participation Act of 1994
			(a)Designation
				(1)Bosnia and
			 herzegovinaBosnia and Herzegovina is designated as eligible to
			 receive assistance under the program established under section 203(a) of the
			 NATO Participation Act of 1994 (title II of Public Law 103–447; 22 U.S.C. 1928
			 note), and shall be deemed to have been so designated pursuant to section
			 203(d)(1) of such Act.
				(2)MontenegroMontenegro
			 is designated as eligible to receive assistance under the program established
			 under section 203(a) of the NATO Participation Act of 1994, and shall be deemed
			 to have been so designated pursuant to section 203(d)(1) of such Act.
				(b)Rule of
			 ConstructionThe designation of Bosnia and Herzegovina and
			 Montenegro pursuant to subsection (a) as eligible to receive assistance under
			 the program established under section 203(a) of the NATO Participation Act of
			 1994—
				(1)is in addition to
			 the designation of Poland, Hungary, the Czech Republic, and Slovenia pursuant
			 to section 606 of the NATO Enlargement Facilitation Act of 1996 (as enacted
			 into law by section 101(c) of title I of division A of Public Law 104–208; 22
			 U.S.C. 1928 note), the designation of Romania, Estonia, Latvia, Lithuania, and
			 Bulgaria pursuant to section 2703(b) of the European Security Act of 1998
			 (title XXVII of division G of Public Law 105–277; 22 U.S.C. 1928 note), the
			 designation of Slovakia pursuant to section 4(a) of the Gerald B. H. Solomon
			 Freedom Consolidation Act of 2002 (Public Law 107–187; 22 U.S.C. 1928 note),
			 and the designation of the Republic of Albania, the Republic of Croatia,
			 Georgia, the Republic of Macedonia (FYROM), and Ukraine pursuant to section
			 4(a) of the NATO Freedom Consolidation Act of 2007 (Public Law 110–17; 22
			 U.S.C. 1928 note) as eligible to receive assistance under the program
			 established under section 203(a) of the NATO Participation Act of 1994;
			 and
				(2)shall not
			 preclude the designation by the president of other countries pursuant to
			 section 203(d)(2) of the NATO Participation Act of 1994 as eligible to receive
			 assistance under the program established under section 203(a) of such
			 Act.
				6.Authorization of
			 security assistance for countries designated under the nato participation Act
			 of 1994Of the amounts made
			 available for fiscal year 2010 under section 23 of the Arms Export Control Act
			 (22 U.S.C. 2763), such sums as may be necessary are authorized to be
			 appropriated for assistance to Bosnia and Herzegovina and Montenegro.
		
